On March 5, 1942, the Court of Appeals denied an application by relator for leave to appeal from such order of affirmance (287 N. Y. 856).
On April 7, 1943, the Court of Appeals, upon its own motion, entered an order in part as follows: “ it appearing * * * that the case is one where appellant is not entitled to a writ of habeas corpus under section 1231 of the Civil Practice Act; and that an appeal from the order entered upon the decision of the Appellate Division taken by the appellant as of right must be dismissed; * * * Ordered, that said appeal be and the same hereby is dismissed.”